Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/26/2022. Claims 1-8 and 11-20 are pending. Claims 9 and 10 were canceled. Claims 1 and 4 were amended. 
The previous claim objection to claim 1 is withdrawn in view of amendments correcting the informality. The previous drawing objection is withdrawn in view of amendments to the drawings. 
A call was placed to the applicant on 10/7/2022 regarding an examiner’s amendment. After further consideration, claim 19 is not in condition for allowance. The subject matter for the proposed examiner’s amendment of claim 4 is currently objected to for minor informalities below. 

Response to Arguments
Applicant’s arguments, see arguments filed 7/26/2022, with respect to claims 1 and 4 have been fully considered and are persuasive.  The rejection of claims 1-8 and 11-18 have been withdrawn. 
Regarding claims 18 and 19, the applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The applicant argues claim 19 should be allowed on the basis of the arguments for claim 1. Specifically, the argument that “a track-and-hold circuit is not a timer or a trigger.” Respectfully, claim 19 does not recite the specific structural subject matter of claim 1 or 4 and does not require a timer, a trigger, an analog-to digital converter, or any specific structure associated with said components as recited in claims 1 and 4. While the examiner agrees that a track-and-hold circuit is not a timer or a trigger, per se, the track-and-hold circuit of the prior art rejection performs all the functional limitations as claimed and would therefore be reasonably interpreted as functionally equivalent to the subject matter of the method claim. As best understood by the examiner,  
Claim 19 merely recites:  
(c) measuring, at a predetermined time relative to a phase point of the alternating-voltage signal, a voltage at one or more of the points in the group consisting of the first end of the coil, the second end of the coil, and the center tap of the coil;

In comparison, Beckman et al. US 2017/0167244 recites in [0087] (emphasis added by examiner):
The output of the each circuit shown is fed into a Track & Hold Amplifier (not shown) which corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak. The output of the track and hold amplifier is fed into a high speed Analog to Digital Converter (not shown) which provides a digitized, sampled peak to a main controller (not shown).

The examiner maintains the subject matter of “a Track & Hold Amplifier (not shown) which corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak” as recited in Beckman would reasonably be interpreted as equivalent to “(c) measuring, at a predetermined time relative to a phase point of the alternating-voltage signal,” as recited in claim 19 in view of a broadest reasonable interpretation. 
Therefore, the examiner maintains claims 19 and 20 stand as previously rejected. Claims 1-8 and 11-18 are allowed as outlined in the notice of allowance. Claim 4 is objected for a minor informality which was approved for correction on 10/7/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Please correct in claim 1 (b) to recite “…the output of the timer is configured…”.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. US 2017/0167244 (Beckman).

Regarding claim 19, Beckman teaches a method of determining a caliper-arm position (sensor 340 of Fig. 16 is for a caliper arm position sensor; para. [0002]), the method comprising: 
(a) providing a differential variable reluctance transformer (sensor 340 is a DVRT; para. [0085])  comprising: 
(i) a coil with a first end, a second end, and a center tap (a coil comprises windings 342a,b and center tap 344; see Fig. 16), and 
(ii) a core positioned adjacent to the coil and mechanically connected to a caliper arm (a core 132/346 is positioned adjacent to the coil 342a,b and a caliper arm 60 is connected to the core 132/346; see Fig. 3, 16); 
(b) providing an alternating-voltage signal to at least one of the group consisting of the first end of the coil, the second end of the coil, and the center tap of the coil (the current drivers 314a,b are equivalent to a voltage driver and are connected to the first end of the first coil 314a and the second end of coil 314b; see Fig. 16); 
(c) measuring, at a predetermined time relative to a phase point of the alternating-voltage signal, a voltage at one or more of the points in the group consisting of the first end of the coil, the second end of the coil, and the center tap of the coil (a track and hold circuit is equivalent to a timer and is connected to an ADC, and corrects for phase shift of the signal passing through the transducer by controlling the precise timing of sampling the signal peak; see para. [0087]); 
(d) estimating the position of the core relative to the coil using the measured voltage (the output voltage determines the positions of the core relative to the windings; see para. [0085]); and 
(e) estimating the position of the caliper arm using the estimated position of the core (the position of the caliber arm is determined using the DVRT based on the position of the core; see para. [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. US 2017/0167244 (Beckman).

Regarding claim 20, Beckman fails to teach wherein the differential variable reluctance transformer has a self-resonant frequency and the alternating-voltage signal has a frequency about 10% lower than the self-resonant frequency. As best understood by the examiner, the choice of frequency being within 10/20% of a self-resonant frequency of the coil when the coil is adjacent to the core would be a matter of routine optimization for one of ordinary skill in the art as operating too far from the self-resonant frequency would result in a less than optimal performance of the transducer without providing any new or unexpected results.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a triggering means for triggering the analog-to-digital converter to sample a signal at the center tap of the coil at a predetermined time following the zero-crossing point of the differential sinusoidal constant-current signal, in combination with all other limitations of claim 1. 
While the examiner maintains the track and hold circuit of Beckman et al. us 2017/0167244 provides similar functionality to the trigger of the pending application. The examiner agrees with the applicant’s arguments that the track and hold circuit is not equivalent to “a triggering means for triggering the analog-to-digital converter” as recited in claim 1. 
Claims 2 and 3, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Regarding claim 4, the prior art of record fails to teach or suggest a timer with an output electrically connected to the analog-to-digital converter, wherein the output of timer is configured to trigger sampling by the analog-to- digital convertor at a predetermined period of time relative to a phase point of the alternating-voltage output signal, in combination with all other limitations of claim 4. 
As recited above for claim 1, the examiner maintains that the track and hold circuit provides similar functionality, but would not reasonably be interpreted as equivalent to “a time with an output electrically connected to the analog-to-digital converter as recited in claim 4. 
Claims 5-8 and 11-18, definite and enabled by the specification, are allowed through a dependence on allowed claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868